

113 S1778 IS: Kilah Davenport Child Protection Act of 2013
U.S. Senate
2013-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1778IN THE SENATE OF THE UNITED STATESDecember 9, 2013Mr. Burr introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo require the Attorney General to report on State law penalties for certain child abusers, and for other purposes.1.Short titleThis Act may be cited as the
		  Kilah Davenport Child Protection Act of 2013.2.Attorney General report(a)DefinitionIn this section, the term State means each of the 50 States, the District of Columbia, and each territory of the United States.(b)Report requiredNot later than 180 days after the date of enactment of this Act, and again 3 years thereafter, the Attorney General shall publish and submit to  the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report on the penalties for violations of laws prohibiting child abuse in each State, including whether the laws of each State provide for enhanced penalties when a victim of child abuse suffers serious bodily injury, or permanent or protracted loss or impairment of any mental or emotional function.3.Expansion of predicate for increased penalties for certain domestic assaultsSection 117(a)(1) of title 18, United States Code, is amended by inserting ‘‘, or against a child of, or in the care of, the person committing the offense’’ after intimate partner.